Henderson, J.,
delivered the opinion of the Court.
In this application for leave to appeal from a denial of a writ of habeas corpus, petitioner’s sole contention in the court below was that he was convicted of manslaughter and sentenced to ten years in the House of Correction, on legally insufficient evidence. As we have repeatedly held, the sufficiency of evidence cannot be raised on habeas corpus.
In his brief in this Court, the petitioner further complains of the alleged incompetency of his court-appointed counsel. We cannot consider questions not raised in the court below.

Application denied, with costs.